*773A review of the record discloses that a rational fact finder could readily have found defendant guilty beyond a reasonable doubt of all crimes charged (Jackson v Virginia, 443 US 307, 319). Furthermore, defendant’s contention that he was deprived of the effective assistance of counsel is meritless. Defendant failed to demonstrate that his attorney’s actions “ ‘resulted in actual and substantial disadvantage to the course of his defense’ ” (People v Morris, 100 AD2d 630, 631, affd 64 NY2d 803, quoting from Washington v Strickland, 693 F2d 1243, 1262, revd on other grounds 466 US 668, 104 S Ct 2052).
We have considered defendant’s other contentions and find them to be without merit. Titone, J. P., Thompson, Bracken and Rubin, JJ., concur.